Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 04/05/2022 

Response to Arguments
With respect to applicant’s argument of the remarks filed 04/05/2022 regarding the rejection under 35 U.S.C. § 112.” (numbered as pages 5-6) which recites:

 “The Office has rejected claims 1, 3-5, and 7-11 under this section, subparagraph (b), for allegedly failing to comply with the written description requirement. The Office has opined that the claims should be interpreted under this section, subparagraph (f), and that Applicant's "written description fails to disclose the corresponding structure... for performing the entire claimed function." OA at 5. Applicant respectfully disagrees and traverses the foregoing rejections in view of the amended claims and for at least the reasons set forth hereafter.
 Applicant has amended the claims herein for clarity, and to clearly identify the structures performing one of more of the claimed features. In view of the clarifying claim amendments, Applicant respectfully submits that an interpretation of the claims under 35 USC 112(f) is not proper because the claims clearly recite structure. 
Applicant's also submits that Applicant's specification clearly describes said structure as performing the functions allegedly claimed. For example, Applicant's paragraph [0028] clearly describes units that are physical structures disposed, for example, "at different positions on a surface of an outdoor condenser (emphasis added)." The functions performed by at least one or more of these units is to detect outdoor environment temperature. See, e.g., Applicant's specification at para. [0029]. 
For at least these reasons, Applicant respectfully submits that the claims comply with the written description requirement. Reconsideration and withdrawal of the claim rejections under this section is respectfully requested.”

Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that the limitation “outdoor environment temperature detection unit detects an outdoor environment temperature”, “a first temperature detection unit and a second temperature detection unit, wherein at least one of the first and second temperature detection units  detects an outdoor condenser coil temperature”, “a calculation unit, wherein the calculation unit calculates a target rotation speed”, and “a control unit wherein the control unit operates the outdoor fan”, which were amended by applicant for clarity purposes still have no claimed structure. Additionally, the specification provides no indication of any form of structure. The dependent claims are rejected based on dependency from the rejected independent claims. Therefore claims 1, 3-5, and 7-11 remain rejected under 112(a) and 112(b). 

With respect to applicant’s argument of the remarks filed 04/05/2022 regarding the rejection under 35 U.S.C. § 101.” (numbered as pages 6-8) which recites:

“Applicant respectfully disagrees and traverses the characterization of claims 1, 3-5, and 7-11 as abstract, and submits that the claims are not directed to an abstract idea, and the additional elements, for example, as set forth in amended independent claims 1 and 5, (a) clearly integrate the alleged abstract idea into a practical application of the exception by providing an improvement to the functioning of an air conditioner, or an improvement to other technology or technical fields, and (b) clearly contribute to an inventive concept. 
Applicant has amended the claims to emphasize the statutory character of the claimed subject matter. Regarding item (a), MPEP §2016.04(d)(1) notes that a claim as a whole integrates a judicial exception (i.e., an abstract idea) into a practical application of the exception when the claimed invention improves the functioning of a computer or an improvement to other technology or technical field. MPEP §2016.04(d)(1) and MPEP §2016.05(a) outline a procedure for the Office to follow in order to determine whether a claim as a whole integrates a judicial exception into a practical application of the exception. First, the Examiner is to evaluate the specification "to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." Second, if the specification sets forth an improvement in technology, the Examiner is to evaluate the claim "to ensure that the claim itself reflects the disclosed improvement[, that] is, the claim includes the components or steps of the invention that provide the improvement described in the specification."2 
In the subject case, it is submitted that the additional elements of the claims integrate the alleged abstract idea into a practical application thereof, as the additional elements, when read in combination with the features that allegedly recite the abstract idea, provide an improvement to the field of air conditioner technologies, and with more specificity, an improvement to a control device for an outdoor fan of an air conditioner. The device of claim 1 (and method of claim 5) is able to detect an outdoor environment temperature and outdoor condenser coil temperature, and to calculate a target rotational speed of the outdoor fan according to the outdoor environment temperature, the outdoor condenser coil temperature, and the following formula: 
n= N *(TaO+ 273.15)* (Tp 0 -Ta0)* (273.15 + Tp0) (Tp -Ta)* (273.15 +Tp)* (273.15 +Ta) 
wherein n is the target rotational speed of the outdoor fan, N is a rated maximum rotational speed when the outdoor fan operates at full speed, Tp0 is an outdoor condenser coil temperature preset by the air conditioner, TaO is an outdoor environment temperature preset by the air conditioner, Tp is the outdoor condenser coil temperature, and Ta is the outdoor environment temperature, which is a practical application to the alleged abstract idea. This target rotational speed is then used to operate the outdoor fan of the air conditioner, thus further demonstrating a practical application to the alleged abstract idea. As independent claims 1 and 5 integrate the alleged abstract idea into a practical 
application thereof, such claims should be found to be patent-eligible and the rejection should be reversed. 
Regarding item (b), Applicant submits that the additional elements set forth in the claims, when read in combination with the features that allegedly recite the abstract idea, results in an outdoor fan operating at a target rotational speed. This is clearly an improvement over any conventional approaches to operating air conditioners. Thus, in accordance with MPEP § 2106.05(a)(I) and MPEP § 2106.05(a)(II), the claims provide for an inventive concept. As such, the claims should be found to be patent-eligible and the rejection should be reversed.”
Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that the amended limitation “wherein the control unit operates the outdoor fan at the target rotational speed” does not integrate the abstract idea into a practical application, as this limitation is simply Mere instructions to apply an exception – see MPEP 2106.05(f).  See the rejection below for further explanation. Examiner notes that by incorporating the information in Fig. 3 specifically S302, and S303 this would help with the integration of the abstract idea into a practical application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  an “outdoor environment temperature detection unit, wherein said outdoor environment temperature detection unit detects an outdoor environment temperature”, “ a first temperature detection unit and a second temperature detection unit, wherein at least one of the first and second temperature detection units detects an outdoor condenser coil temperature”, “a calculation unit, wherein the calculation unit calculates a target rotational speed of the outdoor fan”, and “a control unit , wherein the control unit operates the outdoor fan at the target rotational speed” in claim 1, “temperature detected by a first temperature detection unit and a second temperature detection unit” in claims 3, 5, 6, 7, 10, and 11, “the control unit operates” in claim 4, Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.   Claims 1, 3-5, and 7-11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The specification mentions “As shown in Fig. 1, the device includes: an outdoor environment temperature detection unit 101, a first temperature detection unit 102, a second temperature detection unit 103, a calculation unit 104 and a control unit 105.” [0028], however looking at the figure there is still no structure provided as the figure points to blocks. The specification provides no indication of any form of structure. The dependent claims are rejected based on dependency from the rejected independent claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

3.    The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 3-5, and 7-11 the claims recite the limitations an “outdoor environment temperature detection unit, wherein said outdoor environment temperature detection unit detects an outdoor environment temperature”, “ a first temperature detection unit and a second temperature detection unit, wherein at least one of the first and second temperature detection units detects an outdoor condenser coil temperature”, “a calculation unit, wherein the calculation unit calculates a target rotational speed of the outdoor fan”, and “a control unit, wherein the control unit operates the outdoor fan” in claim 1, “temperature detected by a first temperature detection unit and a second temperature detection unit” in claims 3, 5, 6, 7, 10, and 11, “wherein the control unit operates the outdoor fan” in claim 4. Since the claim invokes 112(f), the specification must be consulted to determine the description of these functions. However, the specification mentions “As shown in Fig. 1, the device includes: an outdoor environment temperature detection unit 101, a first temperature detection unit 102, a second temperature detection unit 103, a calculation unit 104 and a control unit 105.” [0028], however looking at the figure there is still not structure provided as the figure points to blocks. The specification provides no indication of any form of structure. The dependent claims are rejected based on dependency from the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim 1 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculates a target rotational speed of the outdoor fan according to the outdoor environment temperature and the outdoor condenser coil temperature”.
The limitation “calculate a target rotational speed of the outdoor fan according to the outdoor environment temperature and the outdoor condenser coil temperature” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “a control unit”, “detection unit” and “a calculation unit” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites “formula: N*(Ta0+273.15)*(Tp0 -Ta0)*(273.15+Tp0) (Tp -Ta)*(273.15+Tp)*(273.15+Ta) wherein n is the target rotational speed of the outdoor fan, N is a rated maximum rotational speed when the outdoor fan operates at full speed, Tp0 is an outdoor condenser coil temperature preset by the air conditioner, TaO is an outdoor environment temperature preset by the air conditioner, Tp is the outdoor condenser coil temperature, and Ta is the outdoor environment temperature” which is an abstract idea falling under mathematical concepts. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “detects an outdoor environment temperature”, “detects an outdoor condenser coil temperature” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- “an outdoor environment temperature detection unit…detects”, “a first temperature detection unit and a second temperature detection unit..detects”, “a calculation unit …calculates”, and “and a control unit, wherein the control unit operates the outdoor fan at the target rotational speed” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The limitation that recites “A control device for an outdoor fan of an air conditioner” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable").  Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of detecting temperatures which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional elements- “an outdoor environment temperature detection unit …detects”, “a first temperature detection unit and a second temperature detection unit …detects”, “a calculation unit …calculates”, and “and a control unit, wherein the control unit operates the outdoor fan to operate at the target rotational speed” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The limitation that recites “A control device for an outdoor fan of an air conditioner” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Detecting temperature is considered to be well-understood, routine, conventional activity-Goth (US20050115257) [0036] A plurality of temperature sensors are distributed throughout the cooling system 100. The sensors may be thermistors or other known temperature sensors. Sensor T1 measures air temperature entering condenser 104. Sensor T2 measures air temperature exiting condenser 104. Sensors T3 and T3′ provide redundant measurement of refrigerant temperature exiting condenser 104, and –Li (US20120291984A1) [0012] the temperature sensor is configured to identify a temperature. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 


Claims 3, 7, 10, and 11 are rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites” wherein the outdoor condenser coil temperature is a higher one of outdoor condenser coil temperatures detected by the first temperature detection unit and the second temperature detection unit” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claims 4, and 9 are rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1, and 5. The claims additionally recite- “the control unit operates at a rotational speed within a first set time after startup” which is simply insignificant extra solution activity as this is a nominal or tangential addition to the claim. Operating a fan at a particular speed at a time after startup is considered to be well-understood, routine, conventional activity- Seem (EP1072847) -col 4 lines 26-28, the warm-up timer may have been Set initially to thirty Seconds and when that period expires the control advances to Sub-State C, and –Kanemaru (US200900781) ([0002] automatically operating the HVAC fan speed during the vehicle's warm-up stage, [0025] it is determined if a predetermined period of time (X), measured either in seconds or minutes, has elapsed since the user started the vehicle 10. The predetermined period of time (X) is a time delay ). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “detecting that an outdoor environment temperature is less than a first set temperature”, “a target rotational speed of the outdoor fan determined according to the outdoor environment temperature and an outdoor condenser coil temperature”, “detecting an absolute value of a difference between the outdoor condenser coil temperature and a preset outdoor condenser coil temperature is greater than a second set temperature”, and “a target rotational speed of the outdoor fan determined according to a latest read outdoor environment temperature and the outdoor condenser coil temperature”.
The “detecting that an outdoor environment temperature is less than a first set temperature”, “a target rotational speed of the outdoor fan determined according to the outdoor environment temperature and an outdoor condenser coil temperature”, “detecting an absolute value of a difference between the outdoor condenser coil temperature and a preset outdoor condenser coil temperature is greater than a second set temperature”, and “a target rotational speed of the outdoor fan determined according to a latest read outdoor environment temperature and the outdoor condenser coil temperature” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites “formula: N*(Ta0+273.15)*(Tp0 -Ta0)*(273.15+Tp0) (Tp -Ta)*(273.15+Tp)*(273.15+Ta) wherein n is the target rotational speed of the outdoor fan, N is a rated maximum rotational speed when the outdoor fan operates at full speed, Tp0 is an outdoor condenser coil temperature preset by the air conditioner, TaO is an outdoor environment temperature preset by the air conditioner, Tp is the outdoor condenser coil temperature, and Ta is the outdoor environment temperature” which is an abstract idea falling under mathematical concepts. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “detected by a first temperature detection unit and a second temperature detection unit within a second set time”, “detected by the first temperature detection unit and the second temperature detection unit within the second set time” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- “operating the outdoor fan”,  which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The limitation that recites “A control method for an outdoor fan of an air conditioner” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable").  Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, additional elements- “operating the outdoor fan”,  which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The limitation that recites “A control method for an outdoor fan of an air conditioner” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). The additional element of detecting temperatures which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Detecting temperature is considered to be well-understood, routine, conventional activity-Goth (US20050115257) [0036] A plurality of temperature sensors are distributed throughout the cooling system 100. The sensors may be thermistors or other known temperature sensors. Sensor T1 measures air temperature entering condenser 104. Sensor T2 measures air temperature exiting condenser 104. Sensors T3 and T3′ provide redundant measurement of refrigerant temperature exiting condenser 104, and –Li (US20120291984A1) [0012] the temperature sensor is configured to identify a temperature.  Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 8 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculating an average value of the outdoor environment temperature and an average value of the outdoor condenser coil temperature” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim recites additional elements- reading the outdoor environment temperature and the outdoor condenser coil temperature once every second set time, and ending after reading six groups of data” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of detecting temperatures which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Allowable Subject Matter
Claims 1, 3-5, and 7-11 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 and U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, and 5 require: “the device according to claim 1, wherein the calculation unit calculates the target rotational speed of the outdoor fan according to the following formula: N*(Ta0+273.15)*(Tp0 -Ta0)*(273.15+Tp0) (Tp -Ta)*(273.15+Tp)*(273.15+Ta) wherein n is the target rotational speed of the outdoor fan, N is a rated maximum rotational speed when the outdoor fan operates at full speed, Tp0 is an outdoor condenser coil temperature preset by the air conditioner, TaO is an outdoor environment temperature preset by the air conditioner, Tp is the outdoor condenser coil temperature, and Ta is the outdoor environment temperature” Li (US20120291984) teaches calculating a rotation speed of the condensing fan, where the calculation is according to the ambient temperature sampled by the first temperature sensor24, and is adjusted based on the first and second temperature sensors coming from the outdoor ambient temperature and the output temperature of the condenser, Goth (US20050115257) teaches a plurality of temperature sensors measuring the air entering the condenser, exiting the condenser, and two sensors to provide redundant measuring of the temperature exiting the condenser, Seem (EP1072847A2) teaches equations to determine the voltage which the motor drive applies to the condenser fan,  determine the slope of the condenser temperature, and a warm-up timer before the period expires and continues control to a next state, Kinnis (US20090076658) teaches two temperature sensors and identifying the higher value to use to control the fan blower, Seung-soo (KR20040080860A) teaches The outdoor controller 20 calculates the rotational speed of the target outdoor fan by inputting the read indoor temperature, outdoor temperature, and compressor operating frequency into the following outdoor fan rotational speed calculation formula.
Outdoor fan speed = (R1 * N) + (T_od-35) * R2 + (27-T_id) * R3 + R4
(Where R1, R2, R3, and R4 are arbitrary constants, N is the compressor operating frequency T_od is the outdoor temperature, and T_id is the room temperature.)
At this time, the rotational speed of the outdoor fan 17 calculated by the above equation is the rotational speed at the time of maximizing the cooling efficiency of the air conditioner, that is, the ratio of cooling capacity / consumption input, as shown in FIG. However these references do not teach the specific formula as indicated above in combination with the other limitations. It would not be obvious to use the teachings from the listed references to result to the claimed limitations. The claims that depend from claims 1, and 5 are additionally indicated as having allowable subject matter due to dependencies. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183